IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 46 MM 2019
 BY JOSH SHAPIRO, ATTORNEY                     :
 GENERAL; PENNSYLVANIA                         :
 DEPARTMENT OF INSURANCE, BY                   :
 JESSICA K. ALTMAN, INSURANCE                  :
 COMMISSIONER AND PENNSYLVANIA                 :
 DEPARTMENT OF HEALTH, BY RACHEL               :
 LEVINE, SECRETARY OF HEALTH                   :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 UPMC, A NONPROFIT CORP.; UPE,                 :
 A/K/A HIGHMARK HEALTH, A                      :
 NONPROFIT CORP. AND HIGHMARK,                 :
 INC., A NONPROFIT CORP.                       :
                                               :
                                               :
 PETITION OF: COMMONWEALTH OF                  :
 PENNSYLVANIA, BY JOSH SHAPIRO,                :
 ATTORNEY GENERAL                              :


                                        ORDER



PER CURIAM

      AND NOW, this 16th day of April, 2019, upon consideration of the Petition for

Permission to Appeal, or, in the Alternative, Application for Extraordinary Relief,

permission to appeal is GRANTED. See 42 Pa.C.S. §702(b). The Prothonotary is

DIRECTED to establish a briefing schedule to ensure that the matter is listed for argument

at the May 2019 session.

      The Commonwealth Court severed Count I from the other counts of the Petition to

Modify filed by the Office of Attorney General. See Commonwealth v. UPMC, 334 MD
2014 (order dated March 12, 2019). Except for Count I, the instant order granting

permission to appeal does not operate as a stay on the Commonwealth Court’s

consideration of this ongoing litigation. See Pa.R.A.P. 1701(b)(5).




                                    [46 MM 2019] - 2